United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3051
                                   ___________

United States of America,           *
                                    *
           Appellee,                * Appeal from the United States
                                    * District Court for the
     v.                             * District of Nebraska.
                                    *
Amina Y. Hayes, also known as Mimi, *      [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                             Submitted: April 14, 2010
                                Filed: April 15, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Amina Y. Hayes was charged with conspiring to distribute 50 grams or more
of cocaine base, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(b)(1), 846. Hayes
pleaded guilty in accord with a written plea agreement, broadly waiving the right to
appeal her conviction and sentence. Hayes now appeals, arguing that the district
court1 imposed an unreasonable 135-month sentence. Counsel filed a brief under
Anders v. California, 386 U.S. 738 (1967), and moved to withdraw. The issue raised
on appeal falls within the scope of Hayes’s appeal waiver, the plea agreement and

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
waiver were knowing and voluntary, and no miscarriage of justice results from our
decision to enforce the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc). We have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75, 80 (1988), and found no nonfrivolous issue. Accordingly, we
dismiss the appeal and grant counsel leave to withdraw conditioned on counsel
advising Ms. Hayes of the applicable rehearing and certiorari procedures.
                        ______________________________




                                         -2-